PER CURIAM.
Appellant, Craig Bryant, was a codefend-ant of Karmann Jean and two others arrested in a drug raid. See Jean v. State, 638 So.2d 995 (Fla. 4th DCA 1994). These defendants were arrested in the living room of a small duplex apartment with iron bars on the windows and a heavy steel barred gate, which was bolted to the wall and padlocked, guarding the front entrance. Over two hundred cocaine rocks were strewn about the floor and on the couches. Several hundred very small plastic bags such as those used to transport drugs were also found, together with several smoking pipes, one of which was found next to appellant.
Bryant was found guilty as charged of trafficking in cocaine in excess of twenty-eight grams. His motion for new trial or to reduce the charge was granted, and the charge was reduced to possession of cocaine with intent to sell. We have not been provided with a copy of that order or the transcript of the hearing upon which it was based. Whether or not appellant may be precluded from asserting his position by something that was said or done at that hearing is rendered moot, for present purposes, by our disposition of this appeal, which we affirm on the authority of Jean v. State, 638 So.2d 995 (Fla. 4th DCA 1994).
AFFIRM.
DELL, C.J., and HERSEY and STONE, JJ., concur.